Citation Nr: 0300714	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to a 
service connected disability.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	David P. Henry, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He received a Purple Heart and Gallantry 
Cross with Palm.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal of a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of the in North Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  Competent medical evidence showing a nexus between the 
veteran's COPD and his service-connected residuals of a 
canister injury to the right interscapular region of the 
chest is not of record.  

2.  Competent medical evidence of a diagnosis of PTSD is 
not of record.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in active service, nor is it 
proximately due to, or the result of the service-connected 
residuals of a canister injury to the right interscapular 
region of the chest.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2002).  

2.  PTSD was not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The May 2001 letter from the RO as well as the November 
2002 letter from the Board informed the veteran of the 
evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 
5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The 
veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in February 1970 and 
July 1999.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  For 
the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  COPD 

The veteran does not allege, and the evidence does not 
otherwise suggest, that his COPD was directly incurred in 
or aggravated during service, or which may be presumed to 
have been so incurred.  Consequently, the Board need not 
discuss that basis of granting service connection.  See 38 
U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  
Rather, the veteran alleges that his COPD is proximately 
due to or the result of his already service-connected 
residuals of a canister injury to the right interscapular 
region of the chest.

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2002).  

Upon consideration of all the evidence of record, the 
Board finds that the veteran's COPD was not proximately 
due to or the result of his service-connected residuals of 
a canister injury to the right interscapular region of the 
chest.  Since the veteran is a lay person, he does not 
have the necessary medical expertise or training to give a 
probative opinion on the dispositive issue of medical 
causation-to etiologically link his depression to his 
service-connected disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Instead, he is only competent to 
attest to symptoms.  The July 1999 VA examiner stated that 
the veteran indeed had blunt trauma to his chest that 
caused a pneumothorax and hemothorax on the right.  It was 
treated appropriately.  The veteran's problem now is COPD.  
The July 1999 VA examiner opined that in his medical 
judgment, the cause of the COPD was cigarette smoking and 
not the injury with resulting hemothorax and pneumothorax.  

Since the preponderance of the evidence is against the 
claim of service-connection for COPD either on a direct 
basis or as secondary to the service-connected residuals 
of a canister injury to the right interscapular region of 
the chest, the benefit of the doubt rule does not apply.  
38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).  The Board notes that under 38 C.F.R. § 4.125(a), 
a diagnosis of a mental disorder, including PTSD, must 
conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125 (2002).

The Board notes that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive 
changes only with regard to adding material concerning 
PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not 
affect this case.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby). 

Although the veteran's DD 214 reveals that he received a 
Purple Heart and Gallantry Cross with Palm service medical 
records do not show complaints, findings, treatment, or 
diagnoses of any psychiatric disorder.  Moreover, post 
service VA or private medical records do not show a 
diagnosis of PTSD.  

Other than the veteran's contentions, the record contains 
no evidence of a diagnosis of PTSD.  As noted above, the 
veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence 
of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
there is no competent evidence of record of a diagnosis of 
PTSD, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD. Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is 
denied.

ORDER

Service-connection for COPD is denied.   Service-
connection for PTSD is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

